Filed 7/25/16 P. v. Campos CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F069556
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 13CM1136)
                   v.

HUMBERTO LINARES CAMPOS,                                                                 OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Steven D.
Barnes, Judge.
         Meredith Fahn, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
       A jury convicted appellant Humberto Linares Campos of possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)), a felony. In a separate
proceeding, Campos admitted a prior prison term enhancement (Pen. Code, § 667.5,
subd. (b)) and allegations that he had a prior conviction within the meaning of the “Three
Strikes” law (Pen. Code, § 667, subds.(b)-(i)). Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On April 1, 2013, at approximately 11:15 a.m., while on patrol in Lemoore, Kings
County Sheriff’s Deputy Daniel Hoslett parked his car to walk to a bank. As he walked
between two parked cars, Deputy Hoslett saw Campos sitting in the driver’s seat of a car
with his hands on his lap holding two small plastic bindles that contained a white powder.
When he made eye contact with the deputy, Campos’s eyes got wide and his jaw
dropped. Campos then passed the bindles to Cynthia Sanchez, who was sitting in the
front passenger’s seat. Hoslett opened the car door and ordered Campos out of the car.
As Campos exited the car, Sanchez leaned down to her right, which caused her hands to
go out of Hoslett’s field of vision. Hoslett ordered Sanchez to put her hands on the dash,
but she continued to reach down to her right side with her right hand.
       After getting Campos and Sanchez out of the car, Deputy Hoslett searched them.
Hoslett did not find anything unusual on Campos, but on Sanchez he found a small
plastic bindle sticking out of her waistband that was similar to the ones Campos earlier
had in his possession. During a search of the car, on the floorboard between the front
passenger’s seat and the door, Hoslett found a piece of a plastic bag that had been torn off
and white powder around it. Hoslett recovered some of the powder from the floorboard.
       The bindle recovered from Sanchez’s waistband was later determined to contain
.88 grams of methamphetamine. The powder recovered from the floorboard was also
determined to be methamphetamine and weighed .03 grams.



                                             2
       On March 4, 2014, the district attorney filed a second amended information
charging Campos with possession of methamphetamine, a prior prison term enhancement
and allegations that he had a prior conviction within the meaning of the Three Strikes
law. Also on that date, Campos admitted the prior prison term enhancement and the
Three Strikes allegation.
       On March 5, 2014, the jury convicted Campos of possession of methamphetamine.
       On April 3, 2014, the court granted Campos request to substitute retained counsel
for his appointed counsel.
       On May 7, 2014, Campos’s retained counsel filed a motion for a new trial, a
statement in mitigation, a Romero1 motion, and a motion to reduce Campos’s conviction
to a misdemeanor.
       On June 5, 2015, the court denied the motion for a new trial, the Romero motion,
and the motion to reduce Campos’s conviction to a misdemeanor. The court then
sentenced Campos to an aggregate five-year term, the middle term of two years on
Campos’s possession of methamphetamine conviction, doubled to four years because of
his prior strike conviction, and a one-year prior prison term enhancement.2
       Campos’s appellate counsel has filed a brief that summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Campos has not responded to this
court’s invitation to submit additional briefing.



1      People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.
2      On November 20, 2014, Campos filed an Application to Designate Felony
Conviction as Misdemeanor and Petition for Recall of Sentence and Re-sentencing. On
March 13, 2015, the court granted the application and petition. It also recalled Campos
sentence, reduced his conviction to a misdemeanor and resentenced him to 365 days local
time. Because his custody credits exceeded the sentence imposed, the court ordered
Campos released on supervised release.


                                              3
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               4